          Case 1:19-cv-10916-NMG Document 16 Filed 08/02/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
AMERICAN CIVIL LIBERTIES UNION, )
OF MASSACHUSETTS; and                )
AMERICAN OVERSIGHT,                  )
                                    )
            Plaintiffs,             )
      v.                            )    C.A. No. 19-10916-NMG
                                    )
UNITED STATES DEPARTMENT OF         )
HOMELAND SECURITY,                  )
                                    )
            Defendant.              )
____________________________________)

                          DEFENDANT’S RULE 16.1 STATEMENT

         Pursuant to Local Rule 16.1, counsel for Defendant submits its Statement.

                          DEFENDANT’S STATEMENT OF FACTS

         On April 23, 2019, Plaintiffs American Civil Liberties Union of Massachusetts, Inc.

(ACLU) and American Oversight initiated this action against Defendant the U.S. Department of

Homeland Security (DHS) under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA),

arising out of a FOIA request plaintiffs submitted to DHS on March 11, 2019. See Docket Entry

No. 1.

         In this action, the ACLU seeks a plan (“Border Security Plan”) which it asserts was

previously submitted by DHS to the Congressional Hispanic Caucus to the Department of

Homeland Security Conference Committee. Id.

         DHS has located the Border Security Plan and is in the process of forwarding the

document for review by the Customs and Border Protection Agency (“CBP”) and, upon CBP’s



                                                 1
         Case 1:19-cv-10916-NMG Document 16 Filed 08/02/19 Page 2 of 5



review and comments, if any, the DHS will conduct its own review of the document to determine

whether it is lawfully exempt from production or will be produced with or without redactions.



                           DEFENDANT’S PROPOSED SCHEDULE

       Plaintiffs’ proposed schedule that it submitted with this Court on July 30, 2019, does not

take into account the realities encountered by the DHS as they relate to a Freedom of Information

Act (FOIA) request, as described below.

       1.      Briefly, the DHS Privacy Office is responsible for overseeing FOIA operations

across the Department.

       2.      The FOIA Team within the Privacy Office is comprised of three teams: 1)

Disclosure; 2) FOIA Appeals and Litigation; and 3) FOIA Policy, Compliance and Training.

       3.      The DHS Privacy Office’s FOIA staff consists of a Deputy Chief FOIA Officer, a

Senior Director of FOIA Operations and Management, four (4) director level positions, four (4)

litigation analyst positions (to include one (1) contractor), five (5) FOIA specialist positions, and

eleven (11) contractors. At this time, six (6) of the DHS Privacy Office FOIA employees are

new, with little to no experience processing record for complex FOIA requests and one (1) of the

FOIA specialist positions is vacant. The Senior Director position, which supervises the directors

and the litigation team, is also currently vacant. The Senior Director position, which supervises

the directors and the litigation team, is also currently vacant. In addition, one (1) of the Directors

is on a temporary 120-day detail to DHS Cybersecurity and Infrastructure Security Agency

(CISA) as the acting FOIA Officer.

       4.      In FY 2018, the DHS Privacy Office received 1,448 requests, a seven percent

increase compared to FY 2017, and processed 1,435 requests, a 39 percent increase compared to



                                                  2
           Case 1:19-cv-10916-NMG Document 16 Filed 08/02/19 Page 3 of 5



FY 2107. Despite the increase in FOIA requests, and resource constraints, the DHS Privacy

Office continues to make good faith efforts and exercises due diligence in processing requests on

a “first-in, first-out” basis. As a result of these efforts, the DHS Privacy Office’s backlog ended

at 511 requests, a 17 percent increase compared to FY 2017. About two-thirds of the requests

received by the DHS Privacy Office are categorized as complex requests, meaning that they

require a wide-ranging search, frequently across multiple offices, and involve a large number of

records.

       5.      At bottom, the uptick in FOIA demands over the last two years is a significant

departure from the rate of increase seen over the prior decades.

       6.      Furthermore, during that same time the DHS Privacy Office has experienced an

unanticipated spike in FOIA litigation. The DHS Privacy Office is currently involved in 59

active lawsuits, and is responsible for coordinating DHS-wide efforts on an additional 13 cases

in which the FOIA requests at issue (seeking various categories of records related to Executive

Order No. 13769) were directed only to CBP but require extensive consultation among DHS

Components. In FY 2018, the DHS Privacy Office reviewed over 110,000 pages of records from

DHS Components relating to FOIA litigation.

       7.      The DHS Privacy Office has taken a number of steps to address the recent rise in

FOIA requests and litigation. For example, the DHS Privacy Office realigned its staff and

created three dedicated teams to handle Disclosure; FOIA Appeals and Litigations; and FOIA

Policy, Compliance, and Training. The reorganization substantially contributed to a 39 percent

increase in processed FOIA requests compared to the previous fiscal year. In addition, there

were improved efficiencies on the DHS Privacy Office FOIA Litigation Team processing

because staff assigned to such requests were able to concentrate solely on those types of cases.



                                                 3
           Case 1:19-cv-10916-NMG Document 16 Filed 08/02/19 Page 4 of 5



This team reviewed and processed more than 100,000 pages in FY 2018. In addition, the DHS

Privacy Office has been able to substantially increase staffing levels, from 16.58 in FY 2016 to

more than 25 Full Time Equivalents in FY 2018, and continues to backfill open positions.

Despite these best efforts, however, the DHS Privacy Office is struggling to handle the

significant increase in number of FOIA request and FOIA litigation matters. Many of these

litigations have monthly court ordered production deadlines. The DHS Privacy Office is

endeavoring to meet all the deadlines at the same time as being responsive to the continuous

need to show progress in each given case. DHS employs a multi-track first-in first-out process,

which now applies to even those cases in litigation. Previously, DHS had bumped litigated

requests to the front of the line.

                     DHS Privacy Office’s Progress on Plaintiff’s FOIA Request

        As indicated by Plaintiffs, they have been advised that the DHS has completed its search

for the Border Security Plan, located the document, and the document is in the pipeline for

processing. It has been uploaded to DHS System and will be forwarded to the CBP for its

review. Once CBP provides its input to the DHS, DHS will then begin its own internal review

process.

        In light of the scarcity of resources and the fact that FOIAs are processed on a “first-in”

basis, the timeframe for DHS’ response cannot accurately be determined at this time.

        Accordingly, Defendant proposes filing a Status Report within 30 days of the Scheduling




                                                  4
           Case 1:19-cv-10916-NMG Document 16 Filed 08/02/19 Page 5 of 5



Conference to inform this Court of the progress made by DHS concerning Plaintiffs’ FOIA

request.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney,

                                             By:     /s/ Michael Sady
                                                    Michael Sady (BBO #552934)
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way, Suite 9200
                                                    Boston, MA 02210
                                                    (617) 748-3100
                                                    Michael.Sady@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the NEF.

                                                    /s/ Michael Sady
                                                    Michael Sady
                                                    Assistant U. S. Attorney
Dated: August 2, 2019




                                                5
